Opinion by
Judge Lindsay:
It appears from, appellee’s petition that appellant owned the land adjudged to be sold, and that he had occupied and possessed it for twenty years prior to the institution of this suit.
Such being the case, his title was prima facie as perfect as though he held by regular conveyance.
No reason is given why appellee did not file certified copies of his judgments, executions and returns in. the circuit clerk’s office and sue out executions thereon. Under such executions he might have levied om and sold the land.
His legal remedy being complete he had no right to tax appellant with the costs of a proceeding in equity.
Judgment reversed and the cause remanded with instructions to dismiss appellee’s petition, unless by amendment he shows some right to ask assistance from the chancellor.